DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 4/9/2021 has been entered.  Claims 2-4 and 9-17 have been cancelled.  Therefore, claims 1 and 5-8 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "ARRAY SUBSTRATE COMPRISING A PLURALITY OF TOUCH SIGNAL LINES HAVING MULTIPLE NON-TOUCH-SIGNAL-TRANSMITTING LINES COMPRISING A CURVED SECTION CURVING AND DETOURING AROUND A THROUGH HOLE"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the array substrate of claim 1, in particular, a plurality of spaced touch signal lines, the plurality of touch signal lines being located on the base plate, the touch signal lines corresponding, in a one to one manner, to and parallel with the data lines, the plurality of touch signal lines comprising multiple non-touch-signal-transmitting lines, each of the scan lines being electrically connected to at least one of the non-touch-signal-transmitting lines; a data line driving chip, the data line driving chip comprising pins that correspond, in a one to one manner, to and are electrically connected to the plurality of data lines; and a scan line driving circuit, the scan driving circuit comprising pins that are electrically connected to the non-touch-signal lines; wherein the plurality of scan lines, the plurality of data lines, and the touch signal lines are located on different layers and the plurality of scan lines, the plurality of data lines, and the plurality of touch signal lines are stacked, in sequence, on the base plate; wherein the base plate comprises a plurality of pixel units arranged thereon in an array, each of the data lines corresponding to one row of the pixel units and connected, via a through hole, to each of the pixel units of the row of the pixel units, the scan lines and the non-touch-signal-transmitting lines being connected through a via; and wherein the non-touch-signal lines . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871